         Case 4:20-cv-00397-BRW Document 20 Filed 09/29/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

BENJAMIN NEIL LAMBERT                                                           PETITIONER

                             CASE NO. 4:20-CV-397-BRW-BD

DEXTER PAYNE, Director,
Arkansas Division of Correction                                                RESPONDENT

                                           ORDER

       I have received a Recommended Disposition filed by Magistrate Judge Beth Deere. After

reviewing the Recommended Disposition and Mr. Lambert’s objection, as well as conducting a

de novo review of the record, I approve and adopt the Recommendation in all respects.

       Accordingly, Mr. Lambert’s petition for writ of habeas corpus (Doc. No. 1) is

DISMISSED, with prejudice.

       IT IS SO ORDERED this 29th day of September, 2020.



                                            Billy Roy Wilson_________________
                                            UNITED STATES DISTRICT JUDGE
